Title: To Thomas Jefferson from Sarsfield, 7 April 1789
From: Sarsfield, Guy Claude, Comte de
To: Jefferson, Thomas



Paris 7 avril 1789

Je ne trouverai Jamais, Monsieur, une Lettre de vous trop longue, Il n’y a pas de danger que cela arrive. Je vous dois plutot des Excuses de la peine que Je vous ai Engagé à prendre, Et bien des remerciemens des Explications que vous avez Eu la bonté de me donner, Et qui m’etoient bien necessaires. Je Suis près de la fin des debats de la Province de Massachuset; Je les ai lus avec le plus grand interêt, Et s’il vous convient de me preter quelqu’un de ceux que vous avez, Je ne vous cacherai pas que vous me ferez un plaisir Extrême. Toutes choses Egales d’ailleurs, J’aimerois mieux Commencer par les debats de la Virginie, à cause de l’interet que vous y avez, et ensuite pour voir S’il y a quelque difference dans le Stile des Provinces de l’ouest et celles de l’est.
Je vous avoue que Jusqu’à present J’avois cru qu’il n’y avoit qu’un des metaux qui put Servir de mesure Commune, et que l’autre n’est au fonds qu’une marchandise, comme toutes celles qui font la matiere du commerce. J’ay cru, d’apres quelques autorités, que c’est le plus generalement l’argent, comme le plus commun, qui est cette mesure commune, Et que, si les differens gouvernemens d’Europe se sont accordés à declarer la valeur de l’or, de maniere à faire croire qu’ils le regardoient sur le meme pied que l’argent, ils ne l’ont fait que pour faciliter au peuple l’échange de ces metaux, mais qu’ils confondent si peu l’effet reel qu’ils ont  dans le commerce, que de tems en terms ils corrigent la Valeur qu’ils ont donnée à l’or, l’augmentent ou la diminuent, suivant que dans le Commerce on donne plus ou moins d’argent pour s’en procurer.
L’habitude de traiter l’or comme monnoie a Eté cause que, dans ces operations, on ne se sert point du mot de Prix; on ne dit point, le Prix de l’or est augmenté ou diminué; on dit que l’on retablit la proportion entre l’or et l’argent qui se trouvoit fausse. Si par exemple on importoit une grande quantité d’or et que les Gallions n’apportassent point d’argent, il est évident qu’on donneroit moins d’argent pour avoir de l’or. La phrase de la Monnoie seroit que la proportion entre les deux metaux est changée; Celle des Gens qui trouvent à l’argent seul la fonction de mesure commune seroît que l’or est moins cher, et ce seroit celle du Bijoutier qui en Acheteroit pour faire ses ouvrages.
Permettez moy de vous dire qu’en prenant le moyen terme entre les deux valeurs de l’or et de l’argent, lorsqu’ils ne sont pas dans la vraie proportion, on mettroit celui qui, par exemple en france, feroit ses paiemens en or, dans le cas de faire un gain qui ne lui est pas du; ce gain consisteroit dans cette moitié qui est attribuée au prix moyen entre l’or et l’argent. Je vous avoue, Monsieur, que J’ay de la peine à croire que, si je dois à Amsterdam 961 8/10 Shillings, Je regle mon compte autrement que par le prix de l’argent. Je suis sur d’Etre quitte en Envoyant 961 8/10 Shillings, Et Dans les Ecritures, Je ne serai pas Employé pour une plus grande Somme. Et Je n’en donnerai pas une plus considerable, si je paie en or. Je serai seulement obligé d’envoyer une plus grande quantité d’or qu’il ne me faudroit en donner pour un paiement que Je ferois dans mon pais, parce que les Etrangers ne recoivent l’or que comme marchandise.
Il est bien vray, à parler strictement, qu’ils ne recoivent l’argent que comme marchandise, à moins qu’ils ne soient convenus de donner cours aux especes de la nation avec laquelle ils traitent, ce qui est une autre chose. Mais l’habitude de se servir des termes des monoies fait que l’on ne s’en apercoit pas, et que le voyageur qui a une lettre de cent petits Ecus à payer à Amsterdam ne pense pas que c’est cent onces d’argent (à peu près). Il croit avoir à payer 900₶, c’est en livres qu’il fait son compte, c’est en livres qu’on lui demande le paiement, mais, dans le fait, c’est 100 onces d’argent qu’il doit.
Il paroïtra donner plus de livres, s’il paie en or, parce que la denomination de 24₶ qu’on donne en France au louis et qui le met  au pair de 8 Ecus est trop forte et ne peut Etre recue dans un marché où ces deux metaux ne paroissent que comme marchandise.
En ne prenant qu’un des metaux pour mesure commune, on peut Enoncer le prix de l’autre, dire par exemple que le louis d’or vaut 8 onces d’argent, mais il est impossible d’exprimer le prix de celui qui est la mesure commune. Un petit Ecu n’est point 3₶, n’est point une demie couronne, il porte ces noms, il en peut porter d’autres, il n’est reellement qu’une once d’argent (à peu près). Aussi voyez vous que lorsqu’on veut savoir quelle valeur il avoit dans les siecles passés, comparativement à celui cy, on est obligé de la rechercher dans le prix des denrées, ce qui n’est pas un moyen sur, mais c’est le seul.
Je suis forcé de finir, Monsieur, mes chevaux sont mis. J’ay Eté obligé d’Ecrire à batons rompus, Et il n’y a rien qui n’y paroisse. Je crains que vous ne puissiez qu’entrevoir tout au plus ce que J’ay voulu dire. Je vous en fais mes Excuses Tres humbles, Et vous prie de les recevoir avec l’assurance du Sincere et inviolable Attachement avec lequel J’ay l’hr D’Etre Monsieur Votre tres-humble Et tres Obeisst Serviteur

Sarsfield

